Citation Nr: 1609286	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  05-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from August 1970 to May 1984, and was a member of the United States Army Reserves from January 1986 to January 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran has since relocated, and the Louisville, Kentucky, RO has assumed jurisdiction over the claims.  

In September 2007, the Board denied the Veteran's appeals, and he appealed that decision to the Court of Appeals for Veterans Claims (CAVC or the Court), which in December 2008, on the basis of a Joint Motion for Remand vacated the Board's denials and remanded the issues for further appellate consideration.  The Board in turn remanded the matters to the Agency of Original Jurisdiction (AOJ) in September 2009 for additional development consistent with the CAVC directives.  The above issues are now returned to the Board for adjudication; a third issue, that of service connection for bilateral hearing loss, was granted by the AOJ in a January 2013 rating decision, and is no longer before the Board.

The Veteran testified at a June 2007 hearing held before a Veterans Law Judge (VLJ) at the RO; a transcript of the hearing is of record.  In June 2009 correspondence, the Board informed the Veteran that the presiding VLJ was no longer employed by the Board and hence could not participate in the adjudication of the claims  as required by law.  38 U.S.C.A. § 1707; 38 C.F.R. § 20.707.  He was therefore offered an opportunity for a new hearing.  However, he declined such in a written June 2009 response.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

FINDINGS OF FACT

1.  Currently diagnosed recurrent bilateral shin splints were first manifested on active duty.

2.  The Veteran's currently diagnosed low back disability was caused by a post-service occupational injury, and is not etiologically related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of bilateral shin splints are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection of a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  June 2003, October 2003, March 2006, and May 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2006 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in compliance with the Board's remand directives.  Further, following the 2009 remand the AOJ made concerted efforts to secure any outstanding service treatment records, finally certifying their unavailability in January 2013.  The Board would note, however, that the service records already associated with the claims file include records from the Reserve period, and the extent of those records is consistent with the personnel records showing his service.  It would appear, then, that all records have in fact been obtained. 

VA examination was conducted in April 2011, in compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiner reviewed the complete claims file and examined the Veteran.  She offered the required nexus opinions with complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination and opinions are adequate for adjudication.

At the Veteran's June 2007 hearing, the presiding VLJ discussed the elements of each of the claims on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  No currently diagnosed disability is among the listed conditions, however. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Shin Splints

The Veteran alleges that he sustained injuries to both his legs in a documented fall from a telephone pole in service, in July 1979.  Although service treatment records show that a soft tissue injury of the left leg was resolved by the end of August 1979, in May 1983, the Veteran complained of pain in both lower legs "off and on since July of '79."  Shin splints were diagnosed.

Post-service treatment records do not show complaints of shin or lower leg pain again until approximately 20 years after service.  However, the Veteran has reported in treatment and on examination that his pain has been long-standing, since service, and is intermittent.  Indeed, some VA treatment records appear to dispute the propriety of a diagnosis of shin splints based on the lack of constancy, while other examiners note recurrent shin splints.

At the April 2011 VA examination, the examiner stated that there was evidence of current bilateral shin splints.  She noted the in-service injury and the in-service diagnosis, but found that the evidence of record did not support a finding of a nexus to service.  She cited the absence of recorded complaints for many years after service and Reserve records which as of 1986 did not show complaints of shin splints.  While the etiology of the current shin splints was "unclear" and "uncertain," she still opined a relationship to service was less likely than not.

The Board, however, finds that the preponderance evidence support a finding of a nexus to service.  An in-service injury and diagnosis are established.  A post-service diagnosis is established.  Doctors describe the shin splints as recurrent and intermittent, suggesting a continuity of the condition, with waxing and waning of symptoms over the years.  Further, the Veteran has competently and credibly reported since service that lower leg problems have been present off and on since his injury in 1979.  Although the VA examiner phrases her opinion negatively, it is in fact a nonopinion.  She states that the etiology is unclear and uncertain, and fails to refute the positive evidence.  It appears she applied the incorrect standard of proof despite her phrasing or, at best, speculated.  

Accordingly, the evidence as a whole favors the claim, and service connection for bilateral shin splints is warranted.

	Low Back Disorder

The Veteran has also alleged injury to his low back in the 1979 fall, but service treatment records in fact show complaints of various low back pains since 1971.  Muscular strains and spasms were repeatedly diagnosed.  The Veteran now maintains that these represented a chronic condition that persisted after service, and in fact required his separation from Reserve service.

However, the Veteran's allegations are contradicted by the evidence of record.  While service treatment records certainly show repeated back complaints, and even acute injury after falling from a horse, records also indicate that each bout of back pain resolved completely, and were not part of a chronic condition.  Regular, normal examinations in service, including at entry into the Reserves in 1986, support such.  The April 2011 VA examiner so concluded in rendering her opinion.

Further, the Board notes that the Veteran appears to have completed his Reserve obligation.  While he may not have been on active duty or active duty training status, he still received points credits each year through 1989, indicating he fulfilled his participation requirement on inactive duty training.  There are references to erroneous paperwork at his entry onto duty, but this appears to be related to crediting his prior service and categorizing him for Reserve service.  It did not prematurely end his Reserve obligation, and there is no indication that such took place, for medical or other reasons, at any time.

Most importantly, however, the Veteran has made repeated statements to the Social Security Administration and its state agents that his low back problems began following an October 1989 injury while he was working as a furniture mover.  He has described in great detail how he sustained the injury when lifting a metal desk, and he stated multiple times that prior to that incident, he did not have chronic back problems.  

The two sets of allegations are completely contradictory, and cannot both be correct.  The April 2011 VA examiner, upon review of the complete record, including the documentation of in-service low back complaints, repeated denial of chronic back problems in annual examinations in service, and the records of post-service injury, opined that the work injury in 1989 was "the most likely etiology" for currently diagnosed spondylosis and lumbar strain.  

The Board agrees, and finds that service connection for a low back disability is not warranted.  The preponderance of the competent and credible evidence of record is against the claim.  While the Veteran clearly now believes that his-in-service problems are part of his current difficulty, his inconsistency in so asserting requires the Board to place less probative value on his statements regarding onset and continuity, and to find that the negative medical opinion, with documentary support, weighs more heavily against the claim.



	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral shin splints is granted.

Service connection for a low back disorder is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


